 



Exhibit 10.13

INPUT/OUTPUT, INC.
AMENDED AND RESTATED
1991 OUTSIDE DIRECTORS STOCK OPTION PLAN
(Effective September 26, 1994)

1.     Purpose.

     The Amended and Restated 1991 Outside Directors Stock Option Plan (the
“Plan”) is intended to provide consideration to non-employee directors (“Outside
Directors”) of Input/Output, Inc. (the “Company”) for past services and an
inducement for the Outside Directors to serve on the Board of Directors of the
Company (the “Board”) by offering the Outside Directors a proprietary interest
in the Company’s future success. It is intended that these purposes will be
effected through the granting of options, which will be in the form of stock
options which are not intended to qualify under Section 422 of the Internal
Revenue Code.

2.     Administration.

     The Plan shall be administered by the Board of Directors of the Company
(the “Board”). The Board may delegate at any time and from time to time any or
all of its authority under the Plan to a committee of two (2) or more directors
appointed by the Board (the “Committee”).

     The Board (any reference to the Board shall also mean the Committee to the
extent the Board has delegated authority to the Committee) shall have full power
and authority to interpret and construe the Plan and to establish and amend
general rules and regulations for the administration of the Plan. The Board’s
interpretation and construction of the Plan shall be conclusive and binding upon
all persons. Administrative costs in connection with the Plan shall be paid by
the Company.

     No member of the Board shall be liable for any action or determination
taken or made in good faith with respect to this Plan or any option granted
thereunder.

     In addition to such other rights of indemnification as they may have as
directors, the members of the Board acting pursuant to the provisions hereof in
administering the Plan shall be indemnified by the Company against the
reasonable expenses, including attorneys’ fees actually and necessarily incurred
in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan or any option granted thereunder, and against all amounts paid by them in
settlement thereof (provided such settlement is approved by independent legal
counsel selected by the Company) or paid by them in satisfaction of a judgment
in any such action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in such action, suit or proceeding, that a member or
members of the Board acting hereunder is liable for negligence or misconduct in
the performance of his duties, provided that within sixty (60) days after the
initiation of such action, suit or proceeding, the members of the Board named in
such action shall, in writing signed by such members, offer the Company the same
opportunity, at its own expense, to handle and defend the same.

     Each option shall be evidenced by a written option agreement. Unless
otherwise provided in the resolution approving such grant, the date on which the
Board approves the granting of an option shall be considered the date on which
such option is granted. The Board shall prescribe the terms of each option
agreement, which terms shall not be inconsistent with the terms of this Plan;
provided that any of the terms of an option agreement may be more restrictive or
more limited as to an optionee than the terms set forth in the Plan.

     If the laws relating to non-qualified stock options are changed during the
term of this Plan, the Board shall have the power to alter this Plan, in
accordance with Section 12 hereof, to conform to such changes in the law. The
Board shall have such authority without the necessity of obtaining further
shareholder approval unless the changes require such approval.

 



--------------------------------------------------------------------------------



 



3.     Eligibility.

     The individuals who shall be eligible to participate in the Plan shall be
such Outside Directors of the Company or of any corporation (hereinafter called
a “Subsidiary”) in which the Company has a proprietary interest by reason of
stock ownership or otherwise (including any corporation in which the Company
acquires a proprietary interest after the adoption of this Plan) but only if the
Company owns, directly or indirectly, stock possessing not less than 50% of the
total combined voting power of all classes of stock in such corporation. More
than one (1) option may be granted from time to time to any Outside Director.
The holders of options shall not be or have any of the rights or privileges of a
stockholder of the Company in respect of any shares purchasable upon the
exercise of any part of an option unless and until certificates representing
such shares shall have been issued by the Company to such holders.

4.     Stockholder Approval and Effective Date.

     This Amended and Restated 1991 Outside Directors Stock Option Plan shall
become effective as of the date approved by the stockholders of the Company (the
“Effective Date”). Subject to its termination pursuant to Section 12, the Plan
shall remain in effect until all options granted hereunder shall have been
exercised, earned, or distributed, or shall have expired or have been canceled;
provided, however, that no options hereunder shall be granted after September 1,
2001.

5.     Shares Subject to the Plan.

     Subject to adjustment pursuant to Section 9, the total number of shares of
common stock of the Company, $.01 par value (“Common Stock”), with respect to
which awards may be granted hereunder shall not exceed 507,000.

     Should any option granted under this Plan expire or terminate unexercised,
in whole or in part, the shares of Common Stock formerly subject to such option
shall again be available for grant under the Plan. Shares granted or issued
hereunder may be authorized but unissued Common Stock or shares reacquired by
the Company and held in its treasury, as may from time to time be determined by
the Board.

6.     Stock Options.

     All stock options granted hereunder shall have the following terms and
conditions:

     (a) Number of Shares. On April 8, 1991, each of the six Outside Directors
serving as such on such date was granted an option to purchase 12,000 shares of
Common Stock (the “Prior Options”), which Prior Options were evidenced by option
agreements and ratified by the stockholders of the Company. On October 1, 1992,
and October 1, 1993, each Outside Director serving as such on such date was
granted an option to purchase 10,000 shares of Common Stock at the then-current
fair market value. On October 1, 1994 and on October 1 of each of the two years
following such date, each of the seven Outside Directors, if serving as such on
such date, shall be granted an option to purchase 15,000 shares of Common Stock,
subject to the terms and conditions of this Plan and the applicable stock option
agreement.

     (b) Option Price. The option price shall be not less than Fair Market
Value, as defined in Section 11(a) hereof, for each share of Common Stock on the
date of grant of the Option. The option price of the options granted on April 8,
1991, October 1, 1992, and October 1, 1993 was $4.0625, $6.4375, and $11.50 per
share of Common Stock, respectively, which represents the Fair Market Value of
the Common Stock on such date. The option price of the options described in the
third sentence of Section 6(a) shall be Fair Market Value of the Common Stock on
the October 1 on which the option is granted.

     (c) Exercise of Stock Options. An option granted hereunder may be exercised
no sooner than as follows:

      Exercise Date   Number of Shares
(1) One (1) year from the date of grant
  up to 25% of the total optioned shares
(2) Two (2) years from the date of grant
  up to an additional 25% of the total optioned shares

 



--------------------------------------------------------------------------------



 



      Exercise Date   Number of Shares
(3) Three (3) years from the date of grant
  up to an additional 25% of the total optioned shares
(4) Four (4) years from the date of grant
  up to an additional 25% of the total optioned shares

     In no event may an option be exercised or shares be issued pursuant to an
option if any necessary listing of the shares on a stock exchange or any
necessary registration under state or Federal securities laws has not been
accomplished.

     (d) Exercise Procedures. A stock option shall be exercised by delivery of
written notice of exercise to the Secretary of the Company and payment of the
full option price of the shares for which the option is being exercised. The
option price may be paid:

     (1) in cash or by check payable to the order the Company, or

     (2) through the delivery of shares of Common Stock owned by the optionee,
with an aggregate fair market value on the date of exercise equal to the option
price, or

     (3) by a combination of (1) and (2) above.

     The Board may impose such limitations and prohibitions on the use of shares
of Common Stock to exercise an option as it deems appropriate.

     (e) Period of Options. The Board shall prescribe in each written agreement
the period during which a stock option may be exercised; provided, however, that
no stock option shall be granted for a period of longer than ten years.

7.     Termination of Employment.

     In the event an optionee shall cease to be an Outside Director of the
Company, the unexercised portions of such optionee’s options which are eligible
to be exercised as of the date of termination in accordance with this Plan may
be exercised within three (3) months after such date of termination; provided
however, that, unless the terms of the option agreement expressly provide
otherwise, the option shall be exercisable as follows in the event of death,
disability or retirement:

     (a) Death. In the event of death while serving as an Outside Director, all
installments of options granted, including without limitation those not then
otherwise exercisable under Section 6(c) hereof, shall accelerate and be
exercisable in full for a period of twelve (12) months after the optionee’s
death or until expiration of the option term (if sooner), by the optionee’s
estate or personal representative, or by the person who acquired the right to
exercise the option by bequest or inheritance or by reason of the optionee’s
death.

     (b) Retirement or Disability. In the event of termination of the optionee’s
directorship as the result of retirement or disability, the option shall
accelerate and may be exercised in full for a period of twelve (12) months after
such termination or until expiration of the option term (if sooner). For the
purposes of this Plan, the “retirement” of an optionee shall be deemed to be
retirement after qualification therefor pursuant to a retirement plan or
retirement policy of the Company. Also, for the purposes of this Plan, the
“disability” of an optionee shall be deemed to occur whenever an optionee is
rendered permanently unable to perform his duties for the Company on a full-time
basis, as a result of personal injury, disability or illness.

8.     Change or Control.

     In the event of any extraordinary corporate proceeding affecting the
Company (as determined by the Board), pursuant to which the Company is not to
survive immediately following such proceeding, and/or which results in a change
of control of the Company (by merger, consolidation, sale or acquisition of
assets or stock or otherwise), all unmatured installments of outstanding options
shall automatically be accelerated and exercisable in full without regard to the
installment provisions of subsection 6(c) hereof.

9.     Adjustments.

 



--------------------------------------------------------------------------------



 



     If at any time while the Plan is in effect or unexercised options are
outstanding there shall be any increase or decrease in the number of issued and
outstanding shares of Common Stock through the declaration of a stock dividend
or through any recapitalization resulting in a stock split-up, combination, or
exchange of shares of Common Stock, then and in such event:

     (i) An appropriate adjustment shall be made in the maximum number of shares
of Common Stock then subject to being awarded under the Plan, to the end that
the same proportion of the Company’s issued and outstanding shares of Common
Stock shall continue to be subject to being so awarded; and

     (ii) Appropriate adjustments shall be made in the number of shares of
Common Stock and the exercise price per share thereof then subject to purchase
pursuant to each option previously granted, to the end that the same proportion
of the Company’s issued and outstanding shares of Common Stock in each such
instance shall remain subject to purchase at the same aggregate exercise price.

     Except as otherwise expressly provided herein, the issuance by the Company
of shares of its capital stock of any class, or securities convertible into
shares of capital stock of any class, either in connection with direct sale or
upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to, the number of or exercise price of shares of Common
Stock then subject to outstanding options granted under the Plan.

     Without limiting the generality of the foregoing, the presence of
outstanding options granted under the Plan shall not affect in any manner the
right or power of the Company to make, authorize or consummate (1) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (2) any merger or consolidation of
the Company; (3) any issuance by the Company of debt securities or preferred or
preference stock which would rank above the shares of Common Stock subject to
outstanding options; (4) the dissolution or liquidation of the Company; (5) any
sale, transfer or assignment of all or any part of the assets or business of the
Company; or (6) any other corporate act or proceeding, whether of a similar
character or otherwise. Provided further, again without limiting the generality
of the foregoing, in the event of the complete sale or dissolution of the
Company by reason of liquidation, merger, sale, reorganization, or other similar
event, the Board, in its sole discretion, may give written notice to the
optionees that any options granted pursuant to this Plan and remaining
unexercised shall be deemed canceled at the time the event in question occurs
and the optionees shall be entitled to purchase during the thirty (30) day
period preceding the effective date of such event all of the shares of Common
Stock subject to such options, without regard to or limitation by any other
provisions of this Plan, and provided further, again without limiting the
generality of the foregoing, that the Plan shall terminate upon the substitution
of another plan for the Plan or the assumption of the Plan by a corporation
other than the Company, provided that any shareholder approval required with
respect to such substitution or assumption is given within the time limits
prescribed therefor.

10.     Options in Substitution for Stock Options Granted by Other Corporations.

     Stock options may be granted under the Plan from time to time in
substitution for such options held by outside directors of a corporation that
becomes a Subsidiary due to the acquisition by the Company or a Subsidiary of
stock of the employing corporation. The terms and conditions of the substitute
options so granted may vary from the terms and conditions set forth in Section 6
of this Plan to such extent as the Board at the time of grant may deem
appropriate to conform, in whole or in part, to the provisions of the options in
substitution for which they are granted.

11.     Miscellaneous Provisions.

     The following provisions shall apply hereunder:

     (a) Fair Market Value. For the purposes of this Plan, “fair market value”
of the Company’s shares of Common Stock shall be (i) the closing price per share
on any stock exchange or on the National Market System of the NASDAQ on which
the Common Stock is traded, or (ii) the mean between the closing or average (as
the case may be) bid and asked prices per share of Common Stock on the
over-the-counter

 



--------------------------------------------------------------------------------



 



market, whichever is applicable.

     (b) No Right to Continue Directorship. Nothing in the Plan or in any option
confers upon any Outside Director the right to continue as a director of the
Company or interferes with or restricts in any way the right of the Company to
remove any Outside Director at any time.

     (c) Stockholders’ Rights. The holder of a stock option shall have none of
the rights or privileges of a stockholder except with respect to shares which
have been issued.

     (d) Tax Requirements. The Company shall have the right to deduct from all
amounts hereunder paid in cash, any Federal, state or local taxes required by
law to be withheld with respect to such cash payments. The Outside Director
receiving shares issued upon exercise of any stock option shall be required to
pay the Company the amount of any taxes which the Company is required to
withhold with respect to such shares of Common Stock. Such payments shall be
required to be made prior to or concurrent with the delivery of any certificate
representing such shares of Common Stock. Such payment may be made in cash, by
check, or through the delivery of shares of Common Stock which the Outside
Director owns or is entitled to receive after payment of the option price, which
shares have an aggregate fair market value equal to the required withholding
payment, or any combination thereof.

     (e) Government Regulations. Notwithstanding any of the provisions hereof,
or of any written agreements evidencing options granted hereunder, the
obligation of the Company to sell and deliver shares shall be subject to all
applicable laws, rules and regulations and to such approvals by any government
agencies or national securities exchanges as may be required. The Outside
Director shall agree not to exercise any stock option, and the Company shall not
be obligated to issue any shares, if the exercise thereof or if the issuance of
            shares shall constitute a violation by the Outside Director or the
Company of any provision of any law or regulation of any governmental authority.
Notwithstanding anything in this Plan to the contrary, this Plan will be
administered so as to maintain the Plan as an eligible plan under Rule 16b-3 of
the Securities Exchange Act of 1934, as amended.

     (f) Benefit Plan Computations. Any benefits received or amounts paid to an
Outside Director with respect to any option granted under the Plan shall not
affect the level of benefits provided to or received by any Outside Director, or
the Outside Director’s estate or beneficiary pursuant to any employee benefit
plan of the Company which is otherwise applicable to the Outside Director.

     (g) Nontransferability of Option. No option granted hereunder may be sold,
transferred, pledged or disposed of otherwise than by will or the laws of
descent and distribution or pursuant to a qualified domestic relations order (as
defined in Section 414(p) of the Internal Revenue Code of 1986, as amended, or
Section 206(d)(3) of the Employee Retirement Income Security Act of 1974, as
amended. A stock option may be exercised during the Outside Director’s lifetime
only by the Outside Director to whom granted, or his guardian in the event of
his disability, or such other person as described in Section 7(a) hereof in the
event of his death.

     (h) Employment. Employment by the Company as an Outside Director shall be
deemed to include employment by a Subsidiary as an Outside Director. The Board
shall have the authority to determine whether or not an optionee has terminated
his outside directorship with the Company.

     (i) Investment Intent. The Company may require that there be presented to
and filed with it by any optionee(s) under the Plan, such evidence as it may
deem necessary to establish that the options or the shares of Common Stock to be
purchased or transferred are being acquired for investment and not with a view
to their distribution.

12.     Suspension, Termination or Amendment of the Plan.

     The Board may, insofar as permitted by law, from time to time, suspend or
terminate the Plan or amend the Plan in any respect; provided, however, that
without the approval of the stockholders, or except as to adjustments provided
for in Section 9 hereof, no such amendment shall materially modify the
eligibility requirements under the

 



--------------------------------------------------------------------------------



 



Plan, increase the number of shares which may be granted under the Plan, change
the class of eligible non-employee directors, or materially increase benefits
accruing to Outside Directors under the Plan; and provided, further, that no
such amendment shall, without an Outside Director’s consent, adversely affect
the Outside Director’s rights with respect to any outstanding option.
Notwithstanding the above, however, Section 6(a) and Section 6(b) shall not be
amended more than once every six (6) months, other than to comport with changes
in the Internal Revenue Code, the Employee Retirement Income Security Act, or
the rules thereunder.

13.     Amendment and Restatement.

     On the Effective Date and, subject to the approval of each holder of the
Prior Options, the plan evidenced by the grant of the Prior Options shall be
amended and restated as herein provided and such Prior Options shall be subject
to the terms of this Plan. Until the Effective Date, the Prior Options and the
plan under which such Prior Options were granted shall remain in full force and
effect.

     IN WITNESS WHEREOF, the Company has caused this instrument to be executed
on the 26th day of September, 1994, by its President and Secretary pursuant to
prior action taken by its Board of Directors to be effective upon approval of
the Plan by the affirmative vote of a majority of the stockholders at a duly
constituted meeting thereof.

          By: /s/ Gary D. Owens

--------------------------------------------------------------------------------

Gary D. Owens
President and Chief Executive Officer Attest:     /s/ Robert P. Brindley

--------------------------------------------------------------------------------

Robert P. Brindley, Secretary    

 